Order appointing a committee of the person and property of the incompetent named therein, modified on the law and the facts by striking out the appointment of Henry A. Cornell as such committee and substituting in his place and stead Joseph J. Davidson, Esq., as committee. As so modified, the order is affirmed, without costs. The sole next of kin having named a proper person and given consent in writing to the appointment of that person, such nominee should be named as committee in the absence of a showing of disqualification by reason of adverse interests or the like. If a Special Term has misgivings in respect of the nominee’s qualifications, it may conduct a hearing to satisfy itself as to the propriety of naming the nominee. (Matter of Bofhma/n, 263 N. Y. 31; Matter of Foster, 230 App. Div. 730, affid. 254 N. Y. 614.) Close, P. J., Hagarty, Carswell, Adel and Lewis, JJ., concur.